Woodward, J. (dissenting):
I am unable to concur in the opinion of Mr. Justice Burr that the evidence in this case establishes affirmatively that the plaintiff’s intestate was guilty of contributory negligence. On the contrary, I think a fair case was presented for the jury. It is -true that one of plaintiff’s witnesses testified that he saw the deceased as he, approached the defendant’s tracks looking to the west-— the direction from whence came the train from New York on .the track nearest the plaintiff’s intestate—and that he did not look to the east, but he subsequently modified this by saying: “I won’t say he didn’t look to the east. I cannot say he constantly kept his eyes toward the west. He was looking that way. A man doesn’t always have his gaze rigidly fixed in one direction. * *< * The last time I saw this man before I observed him spinning around the north side of the track was when he was on my side of the east, bound train.” The witness lived on the side of the railroad nearest the east-bound track—the south side — so that, his testimony is to be understood as thus modified. In other words, the witness -saw the plaintiff’s intestate approaching "the ' southerly track of the defendant’s railroad; he saw him looking toward the west, the direction from which the train on the southerly t-rack was approaching, and he saw him running very slowly with his gaze turned generally to the west; he. saw the deceased pause for this eastbound train to pass, and the last time'he saw him, until he saw' him spinning around the north side of the track, “ was when he ■ was on my side of the east-bound train;” So that this witness^ who is the only one who pretends to have observed the plaintiff’s intestate closely enough to say in which direction he was looking, merely testifies that the deceased was looking in a westerly direction all of the time prior to the passing of the east-bound train,; that he was, in fact, exercising that degree of care, in respect to the east-bound train, which the circumstances demanded. This witness does not pretend that he saw the deceased after the easi-bound train went *723along until the moment following the' actual contact; he says: “ When that train passed he'went right across, and I didn’t see him again until he got to the other side, because the other train hid the view,” and he subsequently explained that he meant by the “ other train” the train going west. So far as appears from the testimony, therefore, the plaintifE’s intestate was in the exercise of due care at all the times that he was within the view of this witness; he was o.n the south side of the tracks looking west — looking in the direction from which a train was at the time approaching — and he halted and let this train pass. When it had passed he pro-. ceeded on his way, out of the view of the witness now under consideration, so that the evidence clearly fails to show affirmatively that the deceased did not look to the east before1 entering upon the westbound track, and the fact that he had exercised reasonable care in respect to the east-bound track certainly does not raise a presumption that he failed to do so in respect to the west-bound track. The undisputed evidence is that the west-bound train struck the rear wheel of the deceased’s bicycle; he was nearly out of danger at the time of the contact; tlie witness testifies that the east-bound train left a cloud of dust, the distance between the tracks was not great, and it may well be that the deceased, looking to the east, saw the approaching train and believed that he had time to cross. There was evidence in this case from which a jury might reach the conclusion that the usual whistling and ringing of the bell of the defendant’s ■ approaching train was omitted, and if this was true, the plaintiffs intestate, being familiar with the custom, might have relied in some measure upon this fact, and have acted accordingly, or he may have been momentarily blinded by the flying dust after the east-bound train had passed, and thus have been exposed to dangers by reason of the defendant neglecting to give warning of its approaching train. It is certain that the deceased, at the last time he was seen by any one prior to the accident, was in the exercise of due care,- and this fact, in connection with all of the facts and circumstances detailed by the evidence, might fairly lead to the inference that the deceased continued to act with that degree of care which a reasonably prudent man would or should use under the circumstances, and it was error, therefore, for the court to grant the motion for a nonsuit. (See Woodworth v. N. Y. C. & H. R. R. R. Co., 55 App. Div. *72423.) ' The track at this point is on a seven-degree curve; the view is-somewhat obstructed, and the deceased, going upon the crossing immediately in the rear of the east-bound train, was not able, per-' haps, to get a clear view of the track. True, of course, if the view was-momentarily obstructed, he owed some duty of care not to rush into a position of danger, but .he had no reason to -anticipate the immediate danger if the defendant failed to give the usual warning, and he. was not bound to use the highest degree of care — only just reasonable care, and if this required looking or listening, under all of the circumstances of the case, then it was hjs duty to do these things, but what was reasonable care under all of the circumstances of this case is not one of law purely; it is a mixed question of law and fact, and the jury should be given an opportunity to decide the issue. I think there was some evidence that the deceased was exercising reasonable care; he did exercise that care in reference to the first track; he was apparently mindful of the dangers, and to presume that he suddenly changed his. attitude of care, and wholly disregarded his obligations within a few' seconds of time, is hardly warranted; at least such an inference should, not be drawn by the court.
I think the judgment and order should be reversed and a new trial granted.
Hirsohberg, P. J., concurred.
Judgment and order affirmed, with costs.